Citation Nr: 1529230	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  06-38 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of frostbite injury to the feet.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to March 1979.  

The case was originally before the Board on appeal from a February 2006 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for PTSD.  In a decision issued in January 2009, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court. 

In November 2011, the Court issued a memorandum decision finding that the Board erred when it failed "to address the unadjudicated claim for a psychiatric disability other than PTSD."  Citing to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that the record included a diagnosis of an adjustment disorder with depressed mood and stated that it could be "fairly stated that [the Veteran's] claim for service-connection for PTSD may have encompassed a service-connection claim for an adjustment disorder."  The Court then vacated the Board's January 2009 decision and remanded the matter for readjudication consistent with the instructions outlined in its memorandum decision.  

In accordance with the Court's November 2011 memorandum decision, the Board has recharacterized the Veteran's claim as service connection for acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected residuals of frostbite injury to the feet.  In this regard the Board notes that while the Veteran's claim was pending before the Court, the RO issued a March 2010 rating decision that, in pertinent part, denied service connection for depression and declined to reopen a claim for PTSD; the Veteran did not appeal.  Nevertheless, as such claims were still pending before the Court at the time of the March 2010 rating decision, the Board has determined that the RO's decision denying service connection for depression and denying reopening of the claim for service connection for PTSD null and void.

This is the first instance this case has been before the undersigned. 

The Board also notes that in its January 2009 decision, it denied an earlier effective date for the grant of service connection for residuals of frostbite injury to the feet.  The Veteran's appeal to the Court did not encompass this claim, and in the November 2011 memorandum decision, the Court indicated that the Veteran's appeal was limited to the denial of service connection for PTSD.  Consequently, the matter of an earlier effective date for the grant of service connection for residuals of frostbite injury to the feet is not currently on appeal before the Board.  

In August 2012, the Board remanded the instant claim for service connection for psychiatric disorder for further development. 

In his November 2006 Form 9, the Veteran did initially request a Board hearing.  A hearing was subsequently scheduled to take place at the RO in November 2008.  However, the Veteran was unable to appear.  No other action was requested by the Veteran's Court on this issue.          


FINDING OF FACT

The Veteran is not shown to have PTSD and the evidence indicates that the only currently diagnosed acquired psychiatric disorder, adjustment disorder, is not related to service and has not been caused or aggravated by the Veteran's service-connected residuals of cold injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder and/or PTSD, to include as secondary to service-connected residuals of frostbite injury to the feet, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy or the claimed stressor is not related to combat or to a fear of hostile military activity, the Veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran did not serve in combat.  His service treatment records (STRs) contain no mention of complaints or findings of psychiatric symptomatology and no diagnosis of psychiatric disorder.  On service separation examination, psychiatric evaluation was normal.  On his report of medical history at separation, the Veteran initially checked a box indicating that he did not know whether he had any history of nervous trouble of any sort.  However, the separation examiner subsequently discussed this notation with the Veteran and determined that the Veteran did not have any history of anxiety.  

In sum, the STRs do not show any diagnosis of PTSD or other acquired psychiatric disorder during service, providing some limited evidence against this claim.   

The Veteran now apparently seeks service connection for PTSD or other acquired psychiatric disorder on the basis that such disorder has resulted from his experiencing the cold injury to the feet during a training exercise, with accompanying maltreatment by his commanding officer and the accidental killing of four fellow servicemen during the exercise.  The service treatment records do show a cold injury to the feet and the Veteran is service-connected for residuals of this injury.  

At a December 2014 VA examination, the examining VA clinical psychologist noted that he had reviewed the claims file.  The psychologist indicated that the Veteran had a long history of incarceration beginning in the early 1980s and that the record indicated that he was first evaluated by a mental health professional from the California Department of Corrections in the early 1990s.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, indicating that the Veteran's reported stressor event (i.e. his experience with frostbite during service) did not meet the criteria for a stressor event according to the PTSD diagnostic criteria.  The examiner diagnosed the Veteran with antisocial personality disorder and also found that he met the criteria for an adjustment disorder with mixed anxiety and depression.  The examiner also determined that is was less likely than not that the claimed condition (i.e. an acquired psychiatric disorder) was incurred in or caused by any in-service injury, event or illness and less likely than not that the claimed condition was proximately due or the result of the Veteran's service-connected condition.  

The psychologist explained that the Veteran's primary psychological disorder was antisocial personality disorder.  Also, the Veteran did meet the criteria for an adjustment disorder with mixed anxiety and depression, which was considered a chronic condition related to the consequences of his primary antisocial personality disorder.  The psychologist further explained that the Veteran's history of difficulties in relation to his adjustment to the life, including the prison environment (e.g. conflicts with cellmates, behavioral disruption and assaultive behavior, behavioral manipulation and extended segregational placement) were attributed to the primary diagnosis of antisocial personality disorder.

The above summarized evidence indicates that the only current psychiatric diagnoses that have been assigned to the Veteran are antisocial personality disorder and adjustment disorder.  The December 2014 VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD and the Veteran has not otherwise been assigned a diagnosis of PTSD.  The Veteran asserts that he has PTSD but as a layperson, he is not competent to render this diagnosis.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the absence of a PTSD diagnosis, there is no basis for awarding service connection for this disorder.  38 C.F.R. § 3.304(f).      

Personality disorders are not diseases or injuries in the meaning of the applicable provisions governing disability compensation.  38 C.F.R. §§ 3.303(c), 4.9 (2013); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  Accordingly, the Board has no basis for awarding service connection for the diagnosed antisocial personality disorder.  

Additionally, there is no indication that adjustment disorder with mixed anxiety and depression, the only currently diagnosed acquired psychiatric disorder of record, is in any way related to the Veteran's military service or has been caused or aggravated by his service-connected cold injury residuals.  To the contrary, the December 2014 VA examiner attributed this disorder entirely to the consequences of the Veteran's antisocial personality disorder (i.e. extended incarceration and related difficulties) and not to any event in service or to the cold injury residuals.  The examiner did not explicitly state that the Veteran's service-connected cold injury residuals have not aggravated the adjustment disorder.  However, once again, he wholly attributed the disorder, consisting of the Veteran's adjustment difficulties with the life, including the prison environment, to the primary diagnosis of antisocial personality disorder.  Given this complete attribution, the Board can only read the examiner's opinion as indicating that aggravation of the adjustment disorder by the cold injury residuals was not present.  In short, as the examiner found the adjustment disorder wholly due to the antisocial personality disorder, this precludes any part of the disorder stemming from aggravation by the service-connected cold injury residuals.  The best evidence in this case not only does not support the Veteran's claim, it provides highly probative evidence against the claim, clearlying indicating the cause of the Veteran's problem in clear and explicit detail that the Board cannot ignore.  The service and post-service medical records, as a whole, only support this finding, clearly indicating a problem that has no connection with service. 

Additionally, the Board notes that this case is distinguishable from El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  In El-Amin, the Court noted that the Board, in its request for a medical opinion, constrained the scope of inquiry to only causation.  26 Vet. App. 136, 140-141 (2013).  Here, the Board, in its August 2012 remand, specifically asked the examiner to provide an opinion in relation to both aggravation and causation.  Moreover, if any aggravation of an acquired psychiatric disability was found, the examiner was instructed to provide an opinion regarding the degree of disability due to aggravation.  Thus, unlike in El Amin, the VA examiner was specifically instructed to address the presence and degree of any aggravation.  Consequently, reading the December 2014 VA examiner's complete attribution of the Veteran's adjustment disorder to his primary anti-social personality disorder in concert with the underlying medical opinion request, the Board finds that potential aggravation of the adjustment disorder by the service-connected cold injury residuals was adequately addressed by the opinion provided.  38 C.F.R. §§ 3.310, Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991) ("An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one").  

In sum, the VA examiner's opinion weighs squarely against awarding service connection for the adjustment disorder on either a direct or secondary basis.  See 38 C.F.R. §§ 3.303, 3.310, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, there is no other medical opinion of record tending to indicate that any current adjustment disorder is in any way related to the Veteran's military service or that it has been caused or aggravated by his cold injury residuals.  Also, no current diagnosis of any acquired psychiatric disorder other than adjustment disorder has been established.  Prison mental health records include occasional acquired psychiatric diagnoses such as "episodic mood disorder NOS" in July 2005 and earlier mood disorder and somatization disorder diagnoses.  However, given the VA examiner's detailed assessment, which included specific consideration of these records and the Veteran's complete history; and given his subsequent limiting of the Veteran's acquired psychiatric disorder diagnosis to adjustment disorder, the weight of the evidence is against the presence of any other chronic, current acquired psychiatric disorder.  

Further, inasmuch as the Veteran is asserting that his currently diagnosed adjustment disorder is related to service, or has been caused or aggravated by his cold injury residuals, as he is a layperson, without any demonstrated expertise concerning the etiology of such disorder, such assertions may not be afforded any significant probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Consequently, the weight of the evidence is squarely against the presence of any nexus between the currently diagnosed adjustment disorder and the Veteran's military service, including the cold injury therein, and against the Veteran's cold injury residuals having caused or aggravated the disorder.  See Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board has no basis for awarding service connection for this disorder.  38 C.F.R. § 3.303; Alemany, 9 Vet. App. 518 (1996).   

In sum, as the evidence (as a whole) does not establish current PTSD; as service connection may not be awarded for the diagnosed antisocial personality disorder; as a  relationship between the currently diagnosed adjustment disorder and service, including the cold injury therein, is not shown; and as the Veteran's cold injury residuals are not shown to have caused or aggravated the currently diagnosed adjustment disorder, the preponderance of the evidence is against this claim and it must be denied.  See Alemany, 9 Vet. App. 518 (1996).  It is important or the Veteran, whose service to this country is not in question, that there is highly significant probative evidence against the Veteran's claim.           

Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Through November 2005 and February 2010 letters, the Veteran was informed of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The February 2010 letter also provided notice regarding disability ratings and effective dates of awards.  The case was subsequently readjudciated, most recently by a March 2015 supplemental statement of the case.  No further notice is required.  

The veteran's service treatment records and personnel records are associated with his claims file, as are mental health treatment records from his incarceration.  Additionally, pursuant to the August 2012 remand, a VA examination with accompanying medical opinions has been provided.  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist in this matter has been met.      

ORDER

Service connection for acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of frostbite injury to the feet is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


